 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12   MICHAEL J. HAYS,                                   Case No.: 20cv0044-JAH (AHG)
13                                     Plaintiff,
                                                        ORDER VACATING HEARING
14   v.
15   MONTEREY FINANCIAL SERVICES,
     LLC,
16
                                    Defendant.
17
18
19         In accordance with the granting of the joint motion to stay briefing on Defendant’s
20   motion to dismiss (Doc. No. 7), the hearing set for March 23, 2020, is VACATED.
21         IT IS SO ORDERED.
22
23
24   Dated: March 18, 2020
25                                              Hon. John A. Houston
                                                United States District Judge
26
27
28

                                                    1
